        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

LEXOS MEDIA IP, LLC,

             Plaintiff,
                                         CIVIL ACTION NO. 6:21-cv-117
       v.

ASICS AMERICA CORPORATION
         Defendant.                        JURY TRIAL REQUESTED


               COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Lexos Media IP, LLC (“Lexos Media” or “Plaintiff”) files this

Complaint for Patent Infringement against Defendant ASICS America Corporation

(“ASICS” or “Defendant”), and states as follows:

                                 THE PARTIES

      1.    Lexos Media is a Delaware limited liability company with a place of

business located at 555 Republic Drive, 2nd Floor, Plano, Texas 75074.

      2.    ASICS America Corporation is a corporation organized under the

laws of California having its principal place of business at 80 Technology Drive,

Irvine, California 92618. Defendant’s registered agent, Registered Agent

Solutions, Inc., may be served with process at 1701 Directors Blvd., Suite 300,

Austin, Tx 78744.
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 2 of 13




                          JURISDICTION AND VENUE

      3.     This Court has exclusive subject matter jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises

under the Patent Laws of the United States, 35 U.S.C. § 1 et seq., including,

without limitation, 35 U.S.C. §§ 271, 281, 284, and 285.

      4.     Defendant maintains a permanent physical presence at multiple

locations throughout the Western District of Texas (https://www.asics.com/us/en-

us/stores/), including but not limited to the following addresses: 4401 North IH 35,

Round Rock, TX 78664 and 3939 N Interstate 35 Frontage Rd #900, San Marcos,

TX 78666.

      5.     Defendant provides access to its website

(https://www.asics.com/us/en-us/) to users throughout the United States.

      6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) because

Defendant resides in this district, has committed acts of infringement in the district,

and has a regular and established place of business in the district.

                                THE ’102 PATENT

      7.     Lexos Media is the owner by assignment from the inventors, James

Samuel Rosen, Thomas A. Schmitter, and Mark S. Hall, of all right, title, and

interest in and to United States Patent Number 5,995,102 (the “’102 Patent”) titled




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                        2
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 3 of 13




“Server System and Method for Modifying a Cursor Image” including the right to

sue for all past, present, and future infringement.

      8.     Exhibit A is a true and correct copy of the ’102 Patent.

      9.     The ’102 Patent issued from U.S. Patent Application No. 08/882,580

filed on June 25, 1997.

      10.    The Patent Office issued the ’102 Patent on November 30, 1999, after

a full and fair examination.

      11.    The ’102 Patent is valid and enforceable.

      12.    The ’102 Patent describes a system for modifying a cursor image, as

displayed on a video monitor of a remote terminal, to a specific image having a

desired shape and appearance.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                     3
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 4 of 13




      13.    The inventors of the ’102 Patent, recognized that “there is a need for a

simple means to deliver advertising elements, i.e. logos, animations, sound,

impressions, text, etc., without the annoyance of totally interrupting and intrusive

content delivery, and without the passiveness of ordinary banner and frame

advertisements which can be easily ignored.” ’102 Patent at 2:27-33. By providing

a server system for modifying a cursor image to a specific image displayed on a

video monitor of a remote user’s terminal, the invention allows for the delivery of

online advertisements which are nonobtrusive yet not easily ignored by the user.

      14.    The ’102 Patent provides several advantages over the prior art such

as: (a) overcoming the shortcoming of traditional banner and frame advertisements

that are easily ignored by the end user; and (b) avoiding the obtrusiveness and

annoyance to the end user of online advertisements such as self-appearing

windows which briefly take over a user’s screen.

      15.    The ’102 Patent describes and claims a specific way to provide online

advertising: (1) by using a server system to enable cursors or pointers to change

color, shape, appearance, make sounds, display animation, etc. (2) in a way that is

linked and related to the content of a web page.

      16.    A person of ordinary skill in the art at the time of the invention would

have recognized that the methods claimed in the ’102 Patent were, at the time of




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                         4
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 5 of 13




invention, unconventional and describe a process for delivering product

information that was not routine or well known.

      17.    A person of ordinary skill in the art at the time of the invention would

have understood that, at the time of the invention, there was no conventional

manner in which to use a server system for modifying a cursor to represent a

portion of the subject or topic on the screen. A skilled artisan, at the time of the

invention, would have recognized the problem that online advertising suffered

from, namely that conventional online advertising was either too easily ignored or

too obtrusive.

      18.    The ’102 Patent provides a technical solution to the shortcomings

identified by the inventors that were not addressed by solutions in the prior art: By

“modifying a cursor image . . . to a specific image having a desired shape and

appearance.” ’102 Patent at Abstract.

      19.    Asserted Claim 72 of the ’102 Patent recites a method for modifying

an initial cursor image displayed on a display of a user terminal connected

including, among other things, receiving a request at a server to provide specified

content information to the user terminal, providing the specified content

information including at least one cursor display instruction and indication of

cursor image data corresponding to a specific image:




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                          5
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 6 of 13




      20.    A person skilled in the art at the time of the invention would have

understood that a “method for modifying an initial cursor image displayed on a

display of a user terminal connected to at least one server” was not, at the time of

the invention, conventional, well-understood, nor routine.


LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                         6
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 7 of 13




      21.    A person skilled in the art at the time of the invention would have

understood that the claims recite steps and structural limitations operating in an

unconventional manner to achieve an improved manner of online advertising.

      22.    These technological improvements provide greater ability to reach an

online audience through advertising and delivery of product information.

      23.    The novel use and arrangement of the specific methods, combinations

and steps recited in the ’102 Patent claims were not well-understood, routine, nor

conventional to a person skilled in the relevant field at the time of the inventions.

      24.    The Patent Office confirmed the validity of claims 70 and 72 earlier

this year. See Ralph Lauren Corp. v. Lexos Media IP, LLC, IPR2018-01749 (April

3, 2020).

                                 THE ’449 PATENT

      25.    Lexos Media is the owner by assignment from the inventors, James

Samuel Rosen, Thomas A. Schmitter, and Mark S. Hall, of all right, title, and

interest in and to United States Patent No. 6,118,449 (the “’449 Patent”) including

the right to sue for all past, present, and future infringement.

      26.    Exhibit B is a true and correct copy of the ’449 Patent, titled “Server

System and Method for Modifying a Cursor Image.”

      27.    The ’449 Patent issued from U.S. Pat. App. No. 09/400,038 filed

September 21, 1999.



LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                          7
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 8 of 13




      28.    The Patent Office issued the ’449 Patent on September 12, 2000, after

a full and fair examination.

      29.    The ’449 Patent is valid and enforceable.

      30.    The ’449 Patent is a continuation of the ’102 Patent and shares the

’102 Patent’s specification.

      31.    The Patent Office confirmed the validity of claims 1-3, 5-7, 12-15, 28,

29, 31, 32, 38, 39, 53-56, 58-63, 73-75, and 77-80 earlier this year. See Ralph

Lauren Corp. v. Lexos Media IP, LLC, IPR2018-01755 (March 25, 2020).

                                      ASICS


      32.    ASICS was founded in 1949 and operates a number of stores

throughout the United States, including Texas

(https://corp.asics.com/en/about_asics?_ga=2.160726653.1938916905.1610393402

-1189915327.1610393402).

      33.    ASICS provided a website for marketing and selling its products

online during the terms of the asserted patents as exemplified by its current website

shown below.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                      8
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 9 of 13




                         https://www.asics.com/us/en-us/


      34.    Upon information and belief, as shown below on ASICS’s website, in

response to a user hovering a cursor over an image of an item for sale, the cursor

transformed into a square which may be moved around the image and displayed

adjacent to the image a magnified view of the image.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                       9
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 10 of 13




https://web.archive.org/web/20161125115343if_/http:/www.asics.com/us/en-
us/gel-kayano-23/p/0010266033.9099.

      35.    Upon information and belief, the Defendant’s website functionality

provided functionality for presentation of a cursor image representative of at least a

portion of the subject or topic being displayed on the screen.

 COUNT I – DIRECT PATENT INFRINGEMENT OF THE ’102 PATENT

      36.    Lexos Media realleges and incorporates by reference the allegations

set forth above, as if set forth verbatim herein.

      37.    Defendant has practiced without authorization at least claim 72 of the

’102 Patent in violation of 35 U.S.C. § 271(a) by operating its website software




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                      10
        Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 11 of 13




and server infrastructure in a manner that embodied the subject matter claimed in

the ’102 Patent as described above.

      38.      Defendant’s website functionality satisfied each and every claim of at

least one claim of the ’102 Patent either literally or under the doctrine of

equivalents.

      39.      Defendant’s infringing activities were without authority or license

under the ’102 Patent.

      40.      Lexos is entitled to recover from Defendant the damages sustained by

Plaintiff as a result of Defendant’s infringing acts during the term of the patent in

an amount subject to proof at trial, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court, pursuant to 35

U.S.C. § 284.

 COUNT II – DIRECT PATENT INFRINGEMENT OF THE ’449 PATENT

      41.      Lexos Media realleges and incorporates by reference the allegations

set forth above, as if set forth verbatim herein.

      42.      Defendant has practiced without authorization at least claim 53 of the

’449 Patent in violation of 35 U.S.C. § 271(a) by operating its website software

and server infrastructure in a manner that embodies subject matter claimed in the

’449 Patent.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                          11
          Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 12 of 13




      43.      Defendant’s customer-facing website operated to provide specified

content information to users and transformed a cursor image as recited in the

claims.

      44.      Defendant’s website functionality satisfied each and every claim of at

least one claim of the ’449 Patent either literally or under the doctrine of

equivalents.

      45.      Defendant’s infringing activities were without authority or license

under the ’449 Patent.

      46.      Lexos is entitled to recover from Defendant the damages sustained by

Plaintiff during the term of the patent as a result of Defendant’s infringing acts in

an amount subject to proof at trial, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court, pursuant to 35

U.S.C. § 284.

                                  JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable pursuant to

Fed. R. Civ. P. 38.

                               PRAYER FOR RELIEF

      Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                          12
       Case 6:21-cv-00117-ADA Document 1 Filed 02/02/21 Page 13 of 13




      A.    An adjudication that one or more claims of the Asserted Patents had

            been infringed, either literally and/or under the doctrine of equivalents,

            by Defendant;

      B.    An accounting and an award to Plaintiff of damages adequate to

            compensate Plaintiff for the Defendant’s acts of infringement during

            the patent terms, together with pre-judgment and post-judgment interest

            and costs pursuant to 35 U.S.C. § 284;

      C.    That this Court declare this to be an exceptional case and award

            Plaintiff its reasonable attorneys’ fees and expenses in accordance with

            35 U.S.C. § 285; and

      D.    Any further relief that this Court deems just and proper.

Respectfully submitted this 2nd day of February 2021.


                                      By: /s/ Cabrach J. Connor
                                         Cabrach J. Connor
                                         State Bar No. 24036390
                                         cab@connorkudlaclee.com
                                         John M. Shumaker
                                         State Bar No. 24033069
                                         john@connorkudlaclee.com
                                         CONNOR KUDLAC LEE PLLC
                                         609 Castle Ridge Road, Suite 450
                                         Austin, Texas 78746
                                         512.777.1254 Telephone
                                         888.387.1134 Facsimile

                                          ATTORNEYS FOR PLAINTIFF


LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST ASICS                                     13
